Citation Nr: 1605284	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  10-02 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim seeking compensation for Crohn's disease, including as secondary to a service-connected disability or under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Arlene Simolike, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, his children, and a friend


ATTORNEY FOR THE BOARD

M. Young, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from March 1963 to September 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the claim for service connection for Crohn's disease.  In January 2012 a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In April 2012, the case was remanded for development of the record (to secure Social Security Administration (SSA) records).  

The issue is characterized as stated on the preceding page to reflect that the contentions by on behalf of the Veteran have presented an 38 U.S.C.A. § 1151 theory of entitlement (and that all theories of entitlement to compensation for Crohn's remain for consideration).  Notably, as the VA treatment implicated was for service connected disability, that theory of entitlement is less advantageous for the Veteran than the secondary service connection theory of entitlement which would apply if causality were to be established (as entitlement to benefits under § 1151 requires a finding of fault on the part of VA-or an unforeseen event).  [The Board observes that technically, establishing benefits under § 1151 results in the award of compensation (as if the disability is service-connected), and not an award of service connection itself.]   

The issue of entitlement to compensation for Crohn's disease on de novo review is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  An unappealed September 2007 rating decision declined to reopen a claim seeking compensation for Crohn's disease, that was previously denied because there was no evidence that such disability is related to the Veteran's service or to VA treatment he received, including for service connected disability.  
2.  Evidence received since the September 2007 rating decision includes evidence that the Veteran's Crohn's disease may have been aggravated by treatment he received for a service connected disability (prostate cancer); relates to an unestablished fact necessary to substantiate the claim for compensation for Crohn's disease, and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim for compensation for Crohn's disease may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  The VCAA applies to the instant claim.  However, inasmuch as this decision grants that portion of the appeal that is being addressed on the merits (reopens the claim for compensation), there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless.

Legal Criteria

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Petition to Reopen

In 1997, the Veteran filed a claim for compensation for Crohn's disease under 38 U.S.C.A. § 1151.  The claim was denied by a February 1998 rating decision which found no evidence of a relationship such disease and VA medical treatment or educational services, and no evidence that the Crohn's disease was related to his service or his service-connected hemorrhoids.  He was notified of that decision, and did not appeal it or submit new and material evidence in the year following, and it became final.  In 2007 the Veteran filed a claim of service connection for Crohn's disease (which in essence was a petition to reopen a claim for compensation for such disease).  An unappealed September 2007 rating decision continued the denied.  The Veteran was notified of that decision, and did not appeal it or submit new and material evidence in the year following, and it also became final (and is the last final decision in the matter).  The July 2009 rating decision on appeal denied yet another attempt to reopen the claim.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Whether new and material evidence raises a reasonable possibility of substantiating a claim is a "low threshold" requirement.   See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

Evidence of record at the time of the September 2007 rating decision included the Veteran's STRs, which provide no indication that Crohn's disease was manifested during the Veteran's active service.  Also of record then were private treatment records which show a diagnosis of Crohn's disease, and note a lower bowel resection (both in 1990) and hemorrhoid surgery.  Crohn's disease with short bowel syndrome (no evidence of nutritional deficiencies), and perianal Crohn's disease, were diagnosed in a June 1997 VA general medical examination report.  A May 2007 VA radiation oncology consult notes a prior medical history of a hemorrhoidectomy in 1985 and that afterwards the Veteran developed fecal incontinence.  It was further noted in that report that the Veteran was not a candidate for a prostatectomy or for external beam radiation considering his history of bowel problems due to Crohn's disease.  He was a radioactive seed candidate.

Evidence received since the September 2007 prior final denial includes October 2007 to October 2012 VA outpatient treatment records that note the Veteran's history of Crohn's disease and complaints of incontinence and rectal pain.  A November 2009 VA treatment report notes the Veteran's history of Crohn's disease and that he had a prostate implant for prostate cancer with some seeds near his rectum.  A March 2010 VA examination report notes prostate cancer was diagnosed in 2007 and that the Veteran had a history of Crohn's disease several years prior; he was unable to undergo prostatectomy, or external beam radiation because of the Crohn's disease.  He underwent brachytherapy in October 2007, and reported that his diarrhea had gotten worse.  A November 2010 upper gastrointestinal study shows a long segment of the stricture in the terminal ileum, reflective of the Veteran's known Crohn's disease.  A December 2010 VA radiation oncology follow-up report notes the Veteran had gastrointestinal symptoms likely due to his Crohn's disease with possible radiation proctitis superimposed.  In a March 2011 VA examination report, it was noted that the Veteran had mild proctitis-type symptoms with rectal pain as a side effect of the seed implants.  At the January 2012 Board hearing the Veteran alleged that his Crohn's disease was aggravated by the seeds implanted for his prostate cancer.  The Veteran's daughter testified that the Veteran has prostate cancer and had seed therapy, and the seeds were implanted incorrectly; causing more problems with Crohn's disease.

As the claim for compensation for Crohn's disease was previously denied in part based essentially on findings that the disease was not caused or aggravated by VA treatment (for a service connected disability) for evidence to be new and material, it would have to relate to that unestablished fact i.e., tend to show that a service-connected disability (or treatment for a service connected disability) either caused or aggravated his Crohn's disease).  The evidence received since the September 2007 rating decision includes VA treatment and examination reports and lay testimony that show that treatment (radioactive seed implant/brachytherapy) for the Veteran's service-connected prostate cancer aggravated his Crohn's disease (the Veteran and his family are competent to observe that his Crohn's disease symptoms worsened seed implantation .  As this evidence directly addresses a previously unestablished fact necessary to substantiate a claim for compensation for Crohn's disease, and considering the "low threshold" standard for reopening under Shade, raises a reasonable possibility of substantiating the underlying claim, the Board finds that the additional evidence received is both new and material, and that the claim for compensation for Crohn's disease may be reopened.  De novo consideration of the claim is addressed in the remand below.


ORDER

The appeal seeking to reopen a claim for compensation for Crohn's disease is granted.


REMAND

The analysis of the claim for compensation for Crohn's proceeds to de novo review.  The Board notes that the AOJ did not reopen the claim and has not specifically addressed in the first instance whether the Veteran's Crohn's has been aggravated by seed therapy for his prostate cancer.  Accordingly, that matter must be remanded for AOJ initial de novo consideration unless there is a waiver of such consideration by the Veteran, or the Board finds that the Veteran would not be prejudiced by from the Board's de novo adjudication of the claim in the first instance.  Hickson v. Shinseki, 23 Vet. App. 394, 399-401 (2010).  The Veteran has not waived AOJ initial consideration of the reopened claim, and the Board is unable to find that he would not be prejudiced by denying AOJ initial consideration.  Notably, that theory of entitlement presents a medical question to which there is no adequate response in the medical evidence of record, and development for a medical opinion that addresses the matter (following development for all outstanding pertinent treatment records is necessary).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The case is REMANDED for the following:

1.  The AOJ should secure for the record all outstanding  
   records of treatment the Veteran has received for his 
   Crohn's and his prostate cancer.   He must assist in the 
   matter by identifying all providers and submitting releases 
   for VA to secure complete clinical records from any 
   private providers identified.

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by an appropriate physician to ascertain the likely etiology of his Crohn's disease.  The examiner must review the entire record.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide an opinion that responds to the following:

Please identify the likely etiology for the Veteran's Crohn's disease.  Is it at least as likely as not (a 50 percent or better probability) that it caused or aggravated by any of the Veteran's service connected disabilities or treatment for the disabilities (and in particular by seed implantation treatment he received for his prostate cancer)?

The examiner must explain the rationale for all opinions, citing to relevant supporting factual data, and medical literature, as appropriate, and specifically commenting on the assertion that symptoms of the Veteran's Crohn's increased in intensity following the seed implantation therapy.

3.  The AOJ should ensure that all development sought is completed, and then readjudicate the claim for compensation for Crohn's disease considering all theories of entitlement raised.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

.

Department of Veterans Affairs


